DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to applicant submission and arguments and remarks dated 12/22/2020. The independent claims are amended by Examiner amendments following a call with, and an email from applicant’s representative dated 1/22/2021.
Status of Claims
Claims 1, 11, and 16 are currently amended
Claims 3-10, 12-15, 17, and 19-20 are originals. 
Claims 2 and 18 were previously presented.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from attorney David Cook on 01/22/2021. The independent claims were amended to include a step of “responding, by the third party rider upon recognizing the received audio instruction” at the end of the claims.

This listing of claims will replace all prior listings, and versions, of claims in the application.
(Amended)  A method for scheduling a ride for a third party rider by a ride requester, comprising:
receiving, from a user device associated with the ride requester, a ride request for a third party rider;
identifying, by a processor, from a pool of drivers, a set of trusted drivers;
identifying, by a processor, from among the set of trusted drivers, an optimal driver; 
wherein identifying, by a processor, the optimal driver includes determining which driver, from among the set of trusted drivers, is closest in distance to the third party rider by receiving global positioning data from a user device of one or more of the one or more trusted drivers;
wherein identifying, by a processor, the optimal driver includes determining which driver, from among the set of trusted drivers, has a closest degree of social network connection to the ride requestor; 
generating, by a processor, a ride confirmation message; 
transmitting, by a processor, the ride confirmation message to the user device associated with the ride requester, a user device associated with the optimal driver, and a user device associated with the third party rider; 
transmitting, from the user device associated with the ride requester, an audio instruction for the third party rider in a voice of the ride requester that is recognizable to the third party rider as the voice of the ride requester; and

determining, the audio instruction in the voice of the ride requester, received by the device associated with the third party rider, such that the audio instruction in the voice of the ride requester is recognizable to the third party rider as a parent or guardian of the third party rider; 
responding, by the third party rider upon recognizing the received audio instruction.

(Previously Presented)  The method of claim 1, wherein each driver in the set of trusted drivers is a contact of the ride requester on a social media network.

(Original)  The method of claim 1, wherein the optimal driver is identified from the set of trusted drivers based on information provided in the ride request.

(Original)  The method of claim 1, wherein the optimal driver is identified from the set of trusted drivers based on one or more parameters provided by the optimal driver.

(Original)  The method of claim 1, wherein the set of trusted drivers is identified based on having previously provided a driving service for the ride requestor.

(Original)  The method of claim 1, wherein the user device is a mobile device.

(Original)  The method of claim 1, wherein the ride confirmation includes identification information.

(Previously Presented)  The method of claim  7, wherein the identification information includes pictorial representation of the third party rider.

(Original)  The method of claim 7, wherein identification information includes driver vehicle identification information.

(Original)  The method of claim 1, further comprising,
transmitting a real time status update of the requested ride to the ride requester.

(Amended)  A system for scheduling a ride for a third party rider by a ride requester, comprising:
a server device, including a processor to:
receive, from a user device associated with the ride requester, a ride request for a third party rider;
identify, from a pool of drivers, a set of trusted drivers; 
identify, from a set of trusted drivers, which driver, is closest in distance to the third party rider by receiving global positioning data from a user device of one or more of the one or more trusted drivers;
identify, from among the set of trusted drivers, which driver has the closest degree of social network connection to the ride requestor;
identify, from among the set of trusted drivers, an optimal driver;  
generate a ride confirmation message; 

transmit, from the user device associated with the ride requester, an audio instruction for the third party rider in a voice of the ride requestor that is recognizable to the third party rider as the voice of the ride requesters, and
receiving, by the device associated with the third party rider, the audio instruction in the voice of the ride requester; 
wherein, the audio instruction in the voice of the ride requester, received by the device associated with the third party rider, is familiar to the third party rider such that the audio instruction in the voice of the ride requester is recognizable to the third party rider as a parent or guardian of the third party rider; responding, by the third party rider upon recognizing the received audio instruction.

(Original)  The system of claim 11, wherein the optimal driver is identified from the set of trusted drivers based on information provided in the ride request.

(Original)  The system of claim 11, wherein the optimal driver is identified from the set of trusted drivers based on one or more parameters provided by the optimal driver.

(Original)  The system of claim 11, wherein the ride confirmation includes identification information.

(Original)  The system of claim 11, wherein the identification information includes driver vehicle information.

(Amended)  A non-transitory computer-readable medium containing instructions which, when executed by a processor, cause the processor to:
receive, from a user device associated with the ride requester, a ride request for a third party rider;
identify, from a pool of drivers, a set of trusted drivers; 
identify, from a set of trusted drivers, which driver, is closest in distance to the third party rider by receiving global positioning data from a user device of one or more of the one or more trusted drivers;
identify, from among the set of trusted drivers, which driver has the closest degree of social network connection to the ride requestor;
identify, from among the set of trusted drivers, an optimal driver; 
generate a ride confirmation message; 
transmit the ride confirmation message to the ride requester, the optimal driver, and the third party rider; 
transmit, from the user device associated with the ride requester, an audio instruction for the third party rider in a voice of the ride requestor that is recognizable to the third party rider as the voice of the ride requesters; and
receiving, by the device associated with the third party rider, the audio instruction in the voice of the ride requester; 
wherein, the audio instruction in the voice of the ride requester, received by the device associated with the third party rider, is familiar to the third party rider such that the audio instruction in the voice of the ride requester is recognizable to the third party rider as a parent or ; responding, by the third party rider upon recognizing the received audio instruction.

(Original)  The non-transitory computer-readable medium of claim 16, wherein the processor further transmits the ride confirmation to a device associated with the third party rider.

(Previously Presented)  The non-transitory computer-readable medium of claim 16, wherein each driver in the set of trusted drivers is a contact of the ride requester on a social media network.

(Original)  The non-transitory computer-readable medium of claim 18, wherein the optimal driver is identified from the set of trusted drivers based on one or more parameters provided by the optimal driver.

(Original)  The non-transitory computer-readable medium of claim 16, wherein the set of trusted drivers is identified based on having previously provided a driving service for the ride requestor.

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
Regarding eligibility of the claims under 101, the reasons for eligibility is the claim as a whole is integrated into a practical application. Especially, “transmitting, from the user device 
receiving, by the device associated with the third party rider, the audio instruction in the voice of the ride requester; 
determining, the audio instruction in the voice of the ride requester, received by the device associated with the third party rider, such that the audio instruction in the voice of the ride requester is recognizable to the third party rider as a parent or guardian of the third party rider; 
responding, by the third party rider upon recognizing the received audio instruction”
Accordingly all the pending claims 1-20 are considered to be eligible under 35 USC § 101.
Regarding eligibility of the claims in view of the cited prior arts (35 USC § 103), 
Applicant’s arguments dated 12/22/2020 regarding the cited prior arts are persuasive. 
Specifically, the cited reference Paul teaches in para. 0021-0034 “A discount and/or premium associated with a hotspot location may be calculated, generated, and/or determined by any suitable factors and/or entities. Examples of factors and/or entities capable of calculating, generating, and/or determining a discount and/or premium include any of the following or combination of the following, but are not limited to…Whether the passengers are connected by a social network and/or the degree of connection” which is distinguished from identifying a trusted driver to be selected for the child ride service from a pool of drivers “wherein identifying, by a processor, the optimal driver includes determining which driver, from among the set of trusted drivers, has a closest degree of social network connection to the ride requestor;”

receiving, by the device associated with the third party rider, the audio instruction in the voice of the ride requester; 
wherein, the audio instruction in the voice of the ride requester, received by the device associated with the third party rider, is familiar to the third party rider such that the audio instruction in the voice of the ride requester is recognizable to the third party rider as a parent or guardian of the third party rider; responding, by the third party rider upon recognizing the received audio instruction” are not anticipated by Holley or any of the cited references by the Examiner taken individually or in combination.
Holley teaches in para. 0074 “In some cases the audio instructions may include pre-recorded voice instructions of the child's parent or a person familiar to the child” but Holley does not teach the child responding following the recognizable or familiar voice recording. 
The cited references by the Examiner taken individually or in combination do not teach ““wherein identifying, by a processor, the optimal driver includes determining which driver, from among the set of trusted drivers, has a closest degree of social network connection to the ride requestor;” and “transmit, from the user device associated with the ride requester, an audio instruction for the third party rider in a voice of the ride requestor that is recognizable to the third party rider as the voice of the ride requesters; and
receiving, by the device associated with the third party rider, the audio instruction in the voice of the ride requester; 

The pending claims 1-20 are therefore distinguished from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Jamal Yousaf, Juanzi Li, A Driver and Riders Matching Approach, Department of, Computer Science and Technology, Tsinghua National Laboratory for Information Science and Technology, Tsinghua University, Beijing, 100084, China.{jamalyousaf,ljz}@keg.tsinghua.edu.cn
2014 11th Web Information System and Application Conference
The publication discloses Internet-enabled smart-phones allow people to offer and request trips whenever they want wherever they are. By dynamic ride-sharing, we refer to a system where an automated process employed by a ride-share provider matches up drivers and riders on very short notice to form the ridesharing [6], which can range from a few minutes to a few hours before departure time.
2) H. A. N. C. Bandara*, Dileeka Dias**, A Multi-Agent System for Dynamic Ride Sharing, Faculty of Information Technology, University of Moratuwa, Sri Lanka
*054018m@uom.lk, **dileeka@uom.lk, Fourth International Conference on Industrial and Information Systems, ICIIS 2009, 28 - 31 December 2009, Sri Lanka.
The publication discloses the objective of the proposed system is to address these limitations with a novel approach of using Multi-Agent technology for instant ride matching between drivers and riders. Interaction between dedicated agents takes care of matching rides and possible uncertainties. Effective communication of users with the service provider is achieved through their mobile devices. The architecture of this system targets a robust rideshare application, which constantly takes care of users' ride requirements without the need for frequent interventions.
3) Christoph Stach, Andreas Brodt, vHike – A Dynamic Ride-sharing Service for Smartphones, Universität Stuttgart Institut für Parallele und Verteilte Systeme Universitätsstraße 3870569 Stuttgart.de, 2011 12th IEEE International Conference on Mobile Data Management.
The publication discloses dynamic ride-sharing service for Smartphones using these technologies and methods. Our service ranges from establishing the first contacts between driver and rider to finding fitting partners up to ensuring that any arrangement which has been made will be met in the end. Additionally, we keep an eye on issues of flexibility, security, trust and privacy all of the time.
4) Khan; Bilal W. (US 20170127215 A1) discloses a method includes receiving, through the user interface of a user device of a user, a request for a ride from the user; assigning a driver to provide the ride for the user; according to one or more application rules associated with the 
5) Anderson; Jeffrey Paul et al. (US 20080270019 A1) discloses enhanced private transportation systems and methods that integrate personal communications, networking, and navigation technologies to enable travelers to better utilize current transportation systems by more efficiently and safely sharing rides, and more particularly to a centrally controlled system and method for achieving these objectives.
6) Khan; Bilal W. (US 20170124506 A1) discloses On-demand mobility relates to moving people, goods, or services with the assistance of a computer, such as an application operable on a mobile computing device, that allows for ease of scheduling and payment. On-demand mobility services can bring convenience to user's lives. In some cases, the security and privacy of users can be diminished with this convenience.
7) Isaac, Emad S. (US 20050114014 A1) relates generally to system and method of calculating an estimated time of arrival for a traveler is provided, along with a notification of this estimated time that is sent to a third party.
8) Carr; Bob (US 20090083111 A1) discloses matching of riders and volunteer drivers where a transportation request is communicated by or on behalf of one or more riders to one or more potential volunteer drivers who are selected from a pool of potential volunteer drivers, and where the selected potential volunteer drivers may either accept or decline the transportation request.
9) Paul; Sunil et al. (US 20150248689 A1) discloses whether the passengers are connected by a social network and/or the degree of connection.
10) Nothacker; Keith Harry et al. (US 20160318521 A1) discloses users connected to past drivers within a given connection degree (e.g., based on social network analysis).
11) Holley; Eric et al. (US 20150163412 A1) discloses audio instructions may include pre-recorded voice instructions of the child's parent or a person familiar to the child.

Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623